PER CURIAM.
Plaintiff’s appeal from an adverse jury verdict in a damage suit arising out of an automobile collision is affirmed. Our consideration of the record, briefs and oral arguments of counsel convinces us that the issue of negligence on the part of appellee was properly left to the jury on conflicting evidence. Appellant’s contention that his motion for directed verdict should have been granted is not consistent with Stirling v. Sapp, Fla., 229 So.2d 850 (1969) in light of the conflict in evidence.
The remaining point raised also is without merit. Accordingly, the judgment reviewed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.